In a matrimonial action in which the parties were divorced by judgment entered February 9, 2001, the defendant former wife appeals from an order of the Supreme Court, Nassau County (Maraño, J.), dated August 12, 2002, which, inter alia, denied her motion to hold the plaintiff former husband in contempt.
Ordered that the order is affirmed, with costs.
The defendant’s motion to hold the plaintiff in contempt for *528failing to effectuate the transfer of one half of the value of his annuity was properly denied. Contempt requires a showing of willfulness (see Fox v Fox, 120 AD2d 488 [1986]; Pinto v Pinto, 120 AD2d 337 [1986]). Since there was no showing that the transfer did not take place due to the willful conduct of the plaintiff, the motion was properly denied.
The defendant’s remaining contentions are without merit. Florio, J.P., Smith, Luciano and Rivera, JJ., concur.